Dismissed and Memorandum Opinion filed May 3, 2007







Dismissed
and Memorandum Opinion filed May 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00074-CR
____________
 
RODNEY CASTRO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 1013114
 

 
M E M O R A N D U M   O P I N I O N
After a
plea of guilty, the trial court entered an order on January 3, 2006, deferring
adjudication of guilt and placing appellant on community supervision for three
years.  The State subsequently moved to adjudicate, and on November 30, 2006,
the trial court adjudicated appellant guilty of the offense of possession of a
controlled substance and sentenced appellant to three years in the
Institutional Division of the Texas Department of Criminal Justice.  The clerk=s record indicates that no motion for
new trial was filed.  Appellant=s notice of appeal was not filed until January 9, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 3,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).